Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2022 was filed before the mailing date of the Non-final rejection on 8/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4. 	The formal drawings filed on 6/24/2021 have been approved by the examiner.

EXAMINER’S AMENDMENT
5.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
SPECIFICATION: 
 	The title has been changed to “ PLURALITY OF VERTICAL HEAT CONDUCTION ELEMENTS ATTACHED TO METAL FILM “.

Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the disposing a plurality of chip units on the base material and disposing a plurality of vertical heat conduction elements on the base material to surround each of the chip units.  The vertical heat conduction elements are respectively disposed on and in contact with the corresponding finger contacts.  Adhering a metal film on the packaging material via an adhesive layer, to form a package structure.  Cutting the package structure into a plurality of chip package units, wherein each of the chip package units includes one of the chips in claim 1.
 	A plurality of vertical heat conduction elements disposed on the finger contacts and surrounding the chip unit.  A package material, encapsulating the base material, the chip unit and the vertical heat conduction elements.  An adhesive layer and a metal film, the metal film being adhered to the package material by means of the adhesive layer in claim 11.
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.





AC/August 15, 2022					 /Alonzo Chambliss/
Primary Examiner, Art Unit 2897